DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai (2016/0362901) in view of Erdemgil (2006/0013658).
	With regard to claims 1 and 9-10, Tabatabai discloses a method for the reduction of liquefaction potential within soil of a stratum located deep below a foundation of a structure (abastract), comprising: 	determining a distance from the foundation to the stratum and a thickness of the stratum (fig. 5; z1, z2); providing injecting points (para 0115) with an injector, the injector having a hollow shape over a proximal portion and a distal portion (figs. 1,5,8), the proximal portion having a solid outer wall and a length generally corresponding to the distance from the foundation (fig. 5), the distal portion having a 
	Tabatabai discloses a plurality of injection points but fails to explicitly state a plurality of injectors and drilling a plurality of holes through the foundation.
	Erdemgil discloses drilling a plurality of injection points (para 0024) through a foundation (fig. 7) with a plurality of injection tubes to reduce liquefaction of soil beneath the foundation (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tabatabai and utilize the injection points through the foundation as taught by Erdemgil in order to ensure the soil in the middle of the foundation is stabilized as desired.

	With regard to claim 2, Tabatabai, as modified, discloses the invention substantially as claimed however fails to explicitly state the stratum comprises sand.
	Erdemgil further discloses the stratum being protected from liquefaction is sand (claim 25).

	With regard to claim 5, Tabatabai further discloses the spacing distance is 3 feet on center (para 0115).
	With regard to claim 6, Tabatabai, as modified, discloses the claimed invention except for the zone of influence is 4 feet.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the zone of influence any size based on the design conditions at hand, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 7, Tabatabai further discloses the solid foam matrix is contained within the zone of influence (due to foundation and z2).
	With regard to claim 8, Tabatabai, as modified, discloses the claimed invention except for the amount of the two-part polyurethane liquid is between 40-50 lbs. for each injector of the plurality of injectors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have inject as many pounds as necessary based on the design conditions at hand, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	With regard to claims 11-13, Tabatabai, as modified, discloses the claimed invention except for the length of the portions being 15 feets.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to length of the stratum or injector tube any size based on the design conditions at hand, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	With regard to claim 15, Tabatabai further discloses ceasing injection of the two-part polymer liquid when an upper surface of the soil reaches a visible heave point (abstract; para 0052).

	With regard to claim 16-18, Tabatabai, as modified, discloses the invention substantially as caliemd as discussed above.  Tabatabai further discloses an injection system including (fig. 1) an injection nozzle configured to couple with an upper end of each of the plurality of injectors (fig. 1), a pump (para 0098) coupled with the injection nozzle and configured to pump a liquid polymer (para 0098), and  -32-a storage reservoir for the liquid polymer (para 0098; tanks); wherein, in use, the plurality of injectors are inserted within the loose soil stratum using the device and the injection system pumps the liquid polymer into the loose soil stratum through the injectors (figs. 1,5), the liquid polymer exits the perforated outer wall of the hollow distal portions of the injectors, and the liquid polymer hardens into foam veins configured to displace water from within the loose soil stratum (para 0094).


Claims 3 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai (2016/0362901) in view of Erdemgil (2006/0013658) as applied to claim 1 above, and further in view of Ackley (2,232,898).
With regard to claim 3, Tabatabai, as modified, discloses the invention substantially as claimed however fails to explicitly state the soil comprises a second stratum disposed above the stratum, the second stratum comprising sand having a higher density than sand in the stratum.
Ackley discloses stabilizing loose soil wherein a second stratum (11) is disposed above the stratum (10), the second stratum comprising sand having a higher density than sand in the stratum (pg. 2, lines 28-37).


	With regard to claims 19-20, Tabatabai, as modified, discloses the invention substantially as claimed however fails to disclose the perforated outer wall comprising a first plurality of openings and a second plurality of openings, the second plurality of openings being offset along the length of the distal portion from the first plurality of openings
	Ackley discloses an injection pipe wherein the perforated outer wall (12a) comprising a first plurality of openings and a second plurality of openings, the second plurality of openings being offset along the length of the distal portion from the first plurality of openings (fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Tabatabai and utilize offset openings as taught by Ackley in order to ensure even distribution of the material.

  Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai (2016/0362901) in view of Erdemgil (2006/0013658) as applied to claim 1 above, and further in view of Lee, Jr. et al. (5,819,850).
	With regard to claim 4, Tabatabai, as modified, discloses the invention substantially as claimed as well as the perforated outer wall comprises a plurality of openings (fig. 5) however is silent regarding the plurality of openings being covered by a plurality of corresponding flaps when the plurality of injectors are drilled into the soil.
	Lee discloses an underground injection device wherein the openings (22) are covered by flaps 16; claim 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Tabatabai and include the coverings as taught by Lee in order to prevent the openings from being clogged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
12/2/2021